Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 15 and 19 are the independent claims under consideration in this Office Action.  
	Claims 1-14, 16-18 and 20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




          Claims 1, 2, 10 and 15 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Jang et al. (WO 2019/194567 A1).
          Jang et al. teach a cloth treatment cabinet useful for accommodating garments within an interior space and providing air or other fluid for refreshing the garment.  The garment is also mounted in a space formed in between two doors and steam or heat is provided for treating the garment.  Jang et al. teach first and second doors 130 and 110 (figure 3, for example) for closing the opening of the front side of the cabinet.  The inner door is rotatable relative to the cabinet and to the outer door for forming a space 12 between this and the outer door for accommodating a garment.  The outer door is rotatable relative to the cabinet and further closes the open inner space 11 of the cabinet along with the inner door (figure 9, for example), the outer door also closes the space between the inner door and the outer door.  Immediately above the inner space between the inner and outer doors there is provided a holding device 132 (figure 9) or 521 and 522 (figure 1) for holding one end of the garment.  A heating plate arrangement 114 (figure 5, for example) is provided for pressing the garment and removing wrinkles therefrom.  A pair or clips 1181, 1182 (figure 6) are provided on the outer door and a pair of clips 1381 and 1382 are provided on the inner door for holding both sides of the garment as it is pressed.  Holder means 116 and 160 (figure 6, for example) are provided for supporting the holding means 1181, 1182, 1381 and 1382 along a vertical  interval of the space for accommodating the garment between the inner and outer doors.  A further lower clip 67 (figure 1) or 92 (figure 17) for holding a lower portion of the garment is provided in the bounds of the space between the inner and outer doors.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of Park et al. (2015/0020419).
          Jang et al. disclose the invention as claimed.  Jang et al. teach a cabinet including a garment presser including an inner door and an outer door and a space therebetween for accommodating a garment.  Jang et al. teach the presser arrangement with elastic heating plates 1181, 1381 and 1182 and 1382.  However, Jang et al. do not suggest a spring member interposed between the plates and the door surface.
           Park et al. teach a cabinet for treating garments and teach an inner door and outer door with a space therebetween.  A pressing arrangement 937, 938, 911 and 913 is provided (figure 1, for example) for pressing the garment therebetween.  Further, a spring member 915 (figure 3A) is provided between the outer door and the pressing plate for controlling the pressure against the garment by the plate.          
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the presser of Jang et al. as including a spring member between the press plate and the door.  Providing this would .  
ALLOWABLE SUBJECT MATTER
           Claims 19 and 20 are allowable over the art of record.	
Claims 3-9, 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holm and Khasianovich illustrate garment supporting holders which are actuated by foot switches.  Takizawa illustrates a hanger for supporting garments.  Chen et al. illustrate a garment treatment machine including a double door garment accommodating presser.  Lim et al. illustrate a cabinet with double doors for pressing a garment at the door area. Nam et al. illustrates an appliance with garment treating chamber.
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732